NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STANDARD FURNITURE
MANUFACTURING CO., INC., ‘
PZaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee,
AND
INTERNATIONAL TRADE COMMISSION,
Defendan,t-Appellee,
AND
AMERICAN FURNITURE M.ANUFACTURERS
COMMITTEE FOR LEGAL TRA.DE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY
INC.,
Defen.dants-Appellees.
2012-1230

STANDARD FURNITURE V. US
2
Appea1 from the United States Court of Internationa1
Trade in case no. 07-CV-0028, Judge Timothy C. Stanceu.
ON MOTION
ORDER
Standard Furniture moves for expedited consideration
of its motion for an injunction pending appea1.
On March 5, 2012, this court denied Standard Furni-
ture’s motion for an injunction pending appeal
Upon consideration thereof,
IT IS ORDERED THATI
The motion for expedited consideration is mo_ot.
HAR 1 3 2012
Date
ccc Joseph W. Dorn, Esq.
Jeffrey S. Grin1son, Esq.
Patrick V. Gal1agher, Esq.
Jessica R. Toplin, Esq.
FOR THE CoURT
/s/ J an H0rb 2113
J an Horbaly
C1erk
lLED
u.s. c0uni:oF APPEALs ron
S 19 THE FEDERAL ClRCUiT
r|AR 1 3 2012
JAN HOBBAl.Y
CLERK